Citation Nr: 0008005	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-01 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensation under the provisions of Title 
38, United States Code, Section 1151 (West 1991 & Supp. 
1999), for right second toe and right third toe disabilities, 
as the result of hospitalization or medical treatment in 
December 1981 by the Department of Veterans Affairs.

2.  Entitlement to an effective date prior to October 14, 
1993, for service connection for callosities of the right 
foot as secondary to service-connected postoperative 
residuals of a right great toe arthrodesis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1973 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The veteran had perfected an appeal for a higher rating for 
service-connected callosities of the right foot secondary to 
service-connected disability involving the right great toe.  
However, in November 1998, the veteran submitted a written 
statement wherein he said that he was satisfied with the 10 
percent disability rating assigned to his service-connected 
callosities disability and requested that his appeal, with 
respect to that issue, be canceled.  Accordingly, the Board 
finds that the veteran has properly withdrawn the issue for 
consideration and it is no longer for appellate review.  
38 C.F.R. § 20.204(b), (c) (1999). 

The Board notes that the veteran was scheduled to appear at a 
hearing at the RO in April 1998.  He failed to appear for the 
hearing.  He has not provided good cause for his failure to 
appear and has not requested that his hearing be rescheduled.  
Accordingly, his request for a hearing is considered to be 
withdrawn and his claim will be adjudicated based on the 
evidence of record.  38 C.F.R. § 20.704(d) (1999).


FINDINGS OF FACT

1.  The claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for right second toe and right third toe 
disabilities, as the result of hospitalization or medical 
treatment in December 1981 by the Department of Veterans 
Affairs, is not plausible or capable of substantiation.

2.  The veteran was afforded a VA examination on October 14, 
1993.

3.  By way of a Board decision dated in January 1997, an 
unadjudicated informal claim for service connection for 
callosities of the right foot as secondary to service-
connected postoperative residuals of a right great toe 
arthrodesis, was referred to the RO for development.

4.  The veteran was granted service connection for his 
callosities in July 1997, with an effective date of October 
14, 1993.


CONCLUSIONS OF LAW

1. The claim for benefits under 38 U.S.C.A. § 1151 as a 
result of VA hospitalization or medical treatment is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  An effective date prior to October 14, 1993, for a grant 
of service connection for callosities of the right foot 
secondary to service-connected postoperative residuals of a 
right great toe arthrodesis hypertension is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  1151 Claim

The veteran is seeking benefits under 38 U.S.C.A. § 1151 for 
disabilities that he claims were caused or aggravated by VA 
hospitalization or medical treatment.  The legal question to 
be answered initially is whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail with respect to this claim and there is 
no duty to assist him further in the development of this 
claim.  38 U.S.C.A. § 5107(a).  As will be explained below, 
the Board finds that this claim is not well grounded.

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits under 38 U.S.C.A. § 1151 to be 
well grounded:

(1) Medical evidence of a current 
disability; (2) medical evidence, or in 
certain circumstances lay evidence, of 
incurrence or aggravation of an injury as 
the result of hospitalization, medical or 
surgical treatment, or the pursuit of a 
course of vocational rehabilitation under 
chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus 
between that asserted injury or disease 
and the current disability. 

Jones v. West, 12 Vet. App. 460, 464 (1999); cf. Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court affirmed a decision of the United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims) that had invalidated the provisions of 
38 C.F.R. § 3.358(c)(3) as in violation of the statutory 
rights granted to veterans by Congress under 38 U.S.C.A. § 
1151.  The Supreme Court held that VA was not authorized by 
38 U.S.C.A. § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non-negligent 
medical treatment, as then permitted by 38 C.F.R. § 
3.358(c)(3).  The Supreme Court agreed with the Court of 
Appeals for Veterans Claims that the regulation cited was 
contrary to the clear language of the statute and was 
therefore invalid.

Amended VA regulations pertaining to 38 C.F.R. § 3.358 were 
issued to conform with the United States Supreme Court 
decision in Brown v. Gardner.  The changes essentially 
deleted the requirement that VA be at fault or that an 
accident occur in order for compensation benefits to be 
payable under 38 U.S.C.A. § 1151.

While new legislation was enacted during the instant appeal 
period amending 38 U.S.C.A. § 1151, the Board notes that 
Public Law 104-204 serves to further restrict the application 
of 38 U.S.C.A. § 1151 and is less favorable to the veteran 
than the statute previously in effect.  As such, the Board 
shall apply the law in effect prior to October 1, 1997, in 
evaluating this claim.

According to 38 U.S.C.A. § 1151, where a veteran suffers an 
injury or an aggravation of an injury resulting in 
"additional disability" to the individual by reason of VA 
hospital, medical, or surgical treatment, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service-connected.  Applicable 
regulations provide that, in determining whether additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA hospitalization, medical or surgical treatment, 
it will be necessary to show that additional disability is 
actually the result of such disease or injury or aggravation 
of an existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c).

In this case, the service medical records (SMRs) reveal that 
the veteran entered service in July 1973 with a preexisting 
flexion deformity of all five toes on the right foot.  The 
veteran sustained an injury to his right great toe in July 
1973 when he stubbed it against a curb.  He was treated for 
complaints of pain and eventually developed an ulcer on the 
under surface of the toe that failed to respond to 
conservative therapy.  He was later diagnosed with a malunion 
of a fracture of the distal phalanx of the right great toe 
with pressural ulceration of the plantar surface.  In 
November 1973 he underwent an arthrodesis with exostosectomy 
of the interphalangeal joint of the right great toe with 
internal fixation by Kirschner wire.  There was a 
satisfactory recovery and the ulcer healed in the 
postoperative period.  

The veteran's right foot continued to be symptomatic due to 
the deformities.  A physical examination, dated in April 1974 
as part of a medical board evaluation, found that there was 
severe clawing of all toes.  It was possible to completely 
extend all the toes at their MP (metatarsal phalangeal) and 
interphalangeal joints with the right ankle joint in the 
severe equinus, but the toe clawing was described as rigid 
with the ankle in a neutral position.  The veteran was then 
separated from service for not meeting procurement medical 
qualifications.

The veteran filed a claim to establish service connection for 
residuals of his right great toe disability in May 1974.  He 
was afforded a VA examination in June 1974.  An x-ray of the 
right foot was interpreted to show surgical ankylosis of the 
phalanges of the [right] first toe with no other 
abnormalities.  He had a number of complaints regarding his 
right great toe.  Physical examination reported an obvious 
claw toe deformity of all of the toes of the right foot with 
the exception of the little one.  The toes could not be 
extended.  There was no diagnosis provided pertinent to the 
right second and third toes.

The veteran was granted service connection for surgical 
arthrodesis of the interphalangeal joint of the right great 
toe in July 1974 and assigned a noncompensable rating.

Over the ensuing years, the veteran sought an increased 
rating for his service-connected right great toe disability.  
A VA examination report dated in May 1976 noted that there 
was a clawing with the lesser toes of the right foot, with a 
tendency to hammer-toeing, especially of the second and third 
toes.  This finding was also noted on a VA examination dated 
in March 1981.

Associated with the claims file are VA treatment records for 
the period from September 1974 to January 1982.  An entry 
dated in February 1977 noted that the veteran had hammertoes 
of the right second and third toes and said that the 
appellant needed proximal interphalangeal (PIP) joint fusion.  
A podiatry consultation dated in December 1980 noted that the 
veteran complained of pain in his right great toe and lesser 
digits.  The impression was that there was a fixed 
contracture of all the lesser digits of the right foot.  He 
was then to be evaluated for possible surgery.  A hospital 
summary for a period in January 1981 reported that the 
veteran had been admitted for possible surgery on the toes of 
his right foot but that he was discharged due to problems 
with the staff.  The summary noted that there was hammer 
digit syndrome (HDS) of the second through fifth toes of the 
right foot.

A discharge summary, to include an operative report, for the 
period from December 11, 1981, to January 29, 1982, reflects 
that the veteran was admitted for surgical correction of 
problems associated with his right great and second and third 
toes.  The December 16, 1981, operative report notes that the 
veteran underwent excision and arthroplasty with fascial 
interposition, MP joint right great toe; and, partial 
proximal PIP fusions of the right second and third toes.  X-
ray reports of the right foot were included.  A report dated 
December 17, 1981, reported, in part, metallic pins in the 
second and third toes.  The ends transversed all the 
phalanges without entering into the metatarsals.  Bony 
fragments appeared to be in satisfactory alignment.  A report 
dated December 29, 1981, noted that the proximal 
interphalangeal joint of the second and third toes were fixed 
with an intramedullary nail.  The bony structures were in 
satisfactory position.  The discharge summary noted that the 
veteran did develop some local wound problems and that the 
pins holding his fusions were removed.  However, the second 
and third toes did not redevelop their hammertoe deformities.

The veteran testified at a hearing at the RO in July 1982 in 
conjunction with his claim for an increased rating for his 
service-connected right great toe disability.  He did not 
provide any evidence of any aggravation of a disability 
regarding his right second and third toes.  In addition, the 
veteran submitted a substantive appeal at that time wherein 
his sole complaint involved his right great toe.

Associated with the claims file are additional VA treatment 
records for the period from November 1982 to November 1984.  
The records reflect treatment for complaints of pain 
associated with the veteran's service-connected right great 
toe as well as general right foot pain.  There were no 
specific complaints related to either the right second or 
third toes.

The veteran was afforded a VA orthopedic examination in July 
1986.  The examiner noted the veteran's past history of 
surgery, both in service and at a VA facility in 1981.  The 
veteran's primary complaint involved his right great toe.  
The examiner reported that there was evidence of previous 
surgery for hammertoe deformities on the right second and 
third toes.

The veteran's disability rating for his right great toe was 
increased to 10 percent in August 1986.  In August 1993, the 
veteran submitted a claim for an increase to his disability 
rating.

The veteran was afforded a VA orthopedic examination in 
October 1993.  His past of history of surgery on his right 
great toe and the second and third toes was noted.  He 
complained that the great toe and second and third toes were 
extremely tender.  Physical examination reported no sensory 
or vascular abnormalities of the second and third toes.  The 
examiner noted that the second through the fifth toes were 
dorsally contracted with no range of motion of the second or 
third toes.  The examiner commented that appearance of the 
right foot was within normal limits except for HDS of the 
second through fifth toes.  The examiner also commented that 
there was no function at the PIP joint of the second and 
third toes.  

The veteran was afforded a VA orthopedic examination in June 
1994.  He complained of pain in his right great toe as well 
as the other toes on his right foot.  The examiner reported 
callosities on the distal area of the right great toe and 
second and third toes, which were tender to palpation.  The 
examiner also noted that there were hammertoes and contracted 
toes of the second through fourth toes.  

The veteran was afforded a VA orthopedic examination in 
January 1995.  The veteran was diagnosed with, inter alia, 
callosities on the distal area of the big toe, second and 
third toes as well as hammertoes and contracted toes of the 
right second through fourth toes with subjective symptoms of 
pain on weight-bearing.

The veteran submitted a substantive appeal in regard to his 
claim for an increased rating that was received in February 
1995.  As part of that appeal, the veteran raised the issue 
of entitlement to service connection for his right second and 
third toes.

The veteran was afforded a VA general medical examination in 
August 1995.  However, there were no findings pertinent to 
the issue on appeal.

In May 1997, the RO received a Congressional inquiry 
regarding the veteran's claim from Representative Jesse 
Jackson, Jr.  Representative Jackson noted that the veteran 
had filed a claim for secondary service connection for an 
injury and had been requested to provide additional evidence 
to support the claim.  Representative Jackson reported that 
the veteran had no further evidence to provide in support of 
his claim.  

Finally, in April 1998, the RO received a negative response 
for a records search at the VA medical center (VAMC) at 
Hines, Illinois.

In this case, the veteran underwent elective surgery at a VA 
facility for nonservice-connected hammertoe defects of the 
right second and third toe in December 1981.  The surgery 
consisted of partial proximal PIP fusions.  There is no 
indication in the record that the veteran's surgery was not 
successful.  X-rays of the right foot taken in December 1981 
reported good bony alignment.  There is no objective medical 
evidence to the contrary anywhere in the record.  In 
testimony and statements submitted after the surgery, the 
veteran raised no complaints about aggravation of any 
preexisting disability as a result of the surgery.  
Subsequent VA examination reports have noted the toes as 
fixed with no range of motion, as would be expected by a 
fusion of a joint.  The examinations have also referred to 
the toes as having a hammertoe deformity, the same deformity 
as prior to the December 1981 surgery (i.e., the same 
deformity that existed prior to the veteran's entry into 
service in July 1973).  Moreover, there is no objective 
evidence to relate the current hammertoe deformity to the VA 
treatment.

The only evidence the veteran has offered in support of his 
claim comes from his own assertions.  While the veteran is 
certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Causative factors of a disease, 
such as arthritis, amount to a medical question; only a 
physician's opinion would be competent evidence.  Gowen v. 
Derwinski, 3 Vet. App. 286, 288 (1992).  Given the foregoing, 
then, and without competent evidence documenting any 
pertinent 'additional disability' traceable to the cited 
December 1981 VA treatment, this aspect of the appeal is not 
plausible and, as such, is not well grounded.  See Jimison v. 
West, 13 Vet. App. 75, 78 (1999); Jones, 12 Vet. App. at 464.

Finally, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for entitlement to benefits under 38 U.S.C.A. 
§ 1151.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  In 
addition, although the Board has disposed of the claim of 
entitlement to benefits under 38 U.S.C.A. § 1151 on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, he has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


II.  Earlier Effective Date

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim shall 
be fixed pursuant to the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(a), (b)(1) (West 1990).  In general, the effective date 
of an award of benefits will depend on the date a claim for 
such benefits was filed.  38 C.F.R. § 3.400 (1999).

Another applicable regulation is 38 C.F.R. § 3.157(b)(1) 
(1999) which provides that the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.

A claim is either a formal or an informal written 
communication "requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p) (1999).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, his representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(1999); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) 
(Section 5101(a) is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid.)

Where an informal claim has been filed, the VA has an 
obligation to forward the claimant an application form for 
execution.  If the formal application is received within one 
year that it was sent, it is deemed to be filed as of the 
date of the informal claim.  38 C.F.R. § 3.155 (a).  The one 
year period does not begin to run until the form is sent to 
the claimant.  Quarles v. Derwinski, 3 Vet. App. 129, 137 
(1992).  

In this case, a claim to establish service connection of 
callosities of the right foot, as secondary to a service-
connected right great toe disability, was recognized by the 
Board in its January 1997 decision.  The Board noted that the 
results of VA examinations in October 1993, June 1994, and 
January 1995 raised an informal claim for service connection 
on a secondary basis and, potentially, under Allen v. Brown, 
7 Vet. App. 439 (1995).  The veteran then submitted a VA Form 
21-4138 in March 1997 wherein he cited to the Board's January 
1997 statement and requested consideration of secondary 
service connection for the callosities.

A review of the claims file shows that the veteran was found 
to have a callous on his right great toe at the time of his 
June 1974 VA examination.  The condition was merely reflected 
as one of a number of physical examination findings.  

In August 1993, the veteran submitted a claim for an 
increased rating for his service connected right great toe.  
As noted above, he was afforded VA examinations in October 
1993, June 1994 and January 1995.  The October 1993 
examination report noted that the veteran had right foot pain 
and that he had an antalgic gait because of the pain.  He 
would walk on the outside, or lateral, edge of his foot.  The 
June 1994 examination report noted that there callosities on 
the distal area of the right big toe, and second and third 
toes which were tender to palpation.  The January 1995 
examination reported similar findings of painful callosities 
on the distal big toe, second and third toes, and lateral 
side of the right foot.  The August 1995 VA examination 
report did not contain any findings pertinent to the issue on 
appeal.

The veteran was granted service connection for callosities of 
the right foot as secondary to service-connected 
postoperative residuals of a right great toe arthrodesis in 
July 1997.  He was assigned a 10 percent rating that was 
effective from October 14, 1993, the date of the VA 
examination.  

The veteran has contended that he suffered from calluses on 
his toes and right foot for a much longer period of time than 
from October 1993.  However, while he may have suffered from 
calluses prior to the grant of service connection, he has 
failed to provide any evidence that he submitted a claim to 
establish service connection for the calluses.

In May 1999, the United States Court of Appeals for Veterans 
Claims (Court) addressed a claimant's argument that medical 
evidence existed that indicated that his anxiety disorder was 
related to his service-connected gastric disorder and that 
entitlement to an earlier effective date for service 
connection was in order.  See LaLonde v. West, 12 Vet. App. 
377 (1999).  The Court stated:

The Court understands the 
appellant's feelings of entitlement 
to an earlier effective date based 
on those records.  However, the 
effective date of an award of 
service connection is not based on 
the date of the earliest medical 
evidence demonstrating a causal 
connection, but on the date that the 
application upon which service 
connection was eventually awarded 
was filed with VA.

LaLonde, at 382-383.  

While the veteran has alleged that he is entitled to an 
earlier effective date for his award of service connection 
therefor because he was noted to have the callosities 
earlier, as noted in LaLonde, this is not sufficient to 
establish that the veteran should be entitled to an earlier 
related effective date.  In this case, the most liberal 
construction of an informal claim for the veteran is the 
October 14, 1993, VA examination report which documented 
painful calluses.  Based upon the Board's comments in its 
January 1997 decision which construed the examination report 
as an informal unadjudicated claim, the veteran then 
submitted a claim to establish service connection on a 
secondary basis, in March 1997.  While there is no indication 
in the record that the veteran was informed of his need to 
complete a formal claim as required under 38 C.F.R. § 3.155, 
such consideration is moot (for purposes of entitlement to an 
effective date prior to October 14, 1993) inasmuch as the 
assigned effective date precedes March 1997 by several years.  
In any event, there is no evidence of record documenting the 
submission of any related informal claim prior to October 14, 
1993.  Accordingly, based upon a thorough review of the 
evidence of record, the Board finds that there is no basis to 
award an earlier effective date (i.e., prior to October 14, 
1993) for the veteran's grant of secondary service connection 
for callosities of the right foot.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an earlier effective date for service 
connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999).


ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for right second toe and 
right third toe disabilities, as the result of 
hospitalization or medical treatment in December 1981 by the 
Department of Veterans Affairs, is denied.

An effective date prior to October 14, 1993, for secondary 
service connection for callosities of the right foot is 
denied.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals

 

